Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. (US Pub. No. 2019/0165061 A1), hereafter referred to as Jung

As to claim 18, Jung discloses a display device (fig 1, [0028]) comprising:
a substrate (fig 3, 110);
a plurality of first electrodes (211 in each pixel) positioned on the substrate (110);
a partition wall (190) having a plurality of first openings (195) respectively overlapping the first electrodes (211); 
a light emitting layer (212) positioned in the first openings (195); 
a second electrode (213) disposed on the light emitting layer (212); 
10a low refractive layer (450; [0099]) disposed on the second electrode (213) and including a second opening (455) overlapping the first opening (195); and 
a high refractive layer (470;[0092]) positioned in the second opening (455) of the low refractive layer (450); 

15wherein the plurality of first electrodes (211) comprises: 
a first plurality of first electrodes (fig 9, electrodes of green pixels G) having a first gap between an edge of the first opening and an edge of the second opening in the direction parallel to the upper surface of the substrate (gap Gg2), and 
a second plurality of first electrodes (fig 9, electrodes of red pixel R) having a second gap between an edge of the first 20opening and an edge of the second opening in the direction parallel to the upper surface of the substrate (gap Gr2), the second gap having a length that is different from a length of the first gap ([0127]).

Allowable Subject Matter
Claims 1-17 are allowed.
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or suggest a first plurality of pixels having a first gap between an edge of the first opening and an edge of the second opening in a direction parallel to an upper surface of the substrate, a second plurality of pixels having a second gap between an edge of the first opening and an edge of the second opening in the direction parallel to the upper surface of the substrate, the first gap and the second gap having different lengths from each other in the direction parallel to the upper surface of the substrate, and wherein at least one of the first plurality of pixels and at least one of the second plurality of pixels emit light of the same color as each other, as recited in claim 1.  Dependent claims 2-13 are allowable because of their dependence on allowable claim 1.  Additionally, the prior art of record fails to teach or suggest a third plurality of pixels having a third gap between an edge of the first opening and an edge of the second opening in the direction parallel to the upper surface of the substrate, the third gap having a length that is equal to an average of the lengths of the first gap and the second gap, as recited in claim 14.  Dependent claims 15-17 are allowable because of their dependence on allowable claim 14.  Claim 19 is objected to as allowable because it includes a similar claim limitation as recited in claim 1.  Claim 20 . 

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
An et al. (US Pub. No. 2020/0350516 A1) fig 9 and [0132] teach that the delta W can be different for each pixel. Additionally, US Pub. No. 2021/0264823 and 2021/0066667 are pertinent display structures. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        2/25/2022